           Case 1:19-cr-00563-RDB Document 22 Filed 03/28/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

                                                 *
UNITED STATES OF AMERICA
                                                 *
               v.                                           Case # RDB-19-0563
                                                 *
MALIK GIBSON-BEY
                                                 *

 MOTION FOR RECONSIDERATION OF THE ORDER OF DETENTION BASED ON
  CHANGED CIRCUMSTANCES CAUSED BY COVID-19’S PRESENCE AT THE
                     DEFENDANT’S FACILITY

       The Defendant, Malik Gibson-Bey, by and through his attorneys, James Wyda, Federal

Public Defender for the District of Maryland, and David Walsh-Little, Assistant Federal Public

Defender, respectfully move this Honorable Court, to reconsider its order of detention in this

case and in support thereof states as follows:

      1.       Malik Gibson-Bey is charged in a one count indictment with being a Felon in

Possession of a Firearm and Ammunition in violation of 18 U.S.C. §922(g)(1).

      2.        On December 23, 2019, Magistrate Judge J. Mark Coulson detained the

defendant for the safety of the community. ECF No. 11. Mr. Gibson-Bey has been housed by

the District of Columbia Department of Corrections since that date.   A plea agreement has been

entered into by the parties pursuant to Fed R. Crim. P. 11(c)(1)(C). In exchange for a plea of

guilty to the only count in the indictment, a sentence of forty months imprisonment will be

imposed, if the agreement is accepted by The Court. A scheduled re-arraignment date of March

24, 2020 was postponed due to the court’s limited schedule caused by the COVID-19 pandemic.

It is now scheduled for May 19, 2020.


                                                 1
            Case 1:19-cr-00563-RDB Document 22 Filed 03/28/20 Page 2 of 4



       3.       As the Court is aware, the nation is in the midst of responding to an

unprecedented national health emergency due to COVID-19, a dangerous illness that is

spreading rapidly throughout the world and in the United States. Jails are particularly vulnerable

to the spread of this disease because inmates cannot practice the social distancing measures

recommended by the Center for Disease Control and other health experts.

       4.       On March 28, 2020, the District of Columbia Department of Corrections

announced that two inmates have been confirmed as having COVID-19. 1 The United States

Marshalls Service has also informed my office that nine additional prisoners in their custody are

being quarantined at the D.C. Jail because of suspected exposure to the deadly virus. It is clear

the disease is present in the facility that houses Mr. Gibson-Bey.

       5.       The biggest danger to the community today is the continued spread of the corona

virus. Keeping Mr. Gibson-Bey detained in a facility where the highly contagious disease is

present facilitates the pandemic. Releasing him, to quarantine himself on home confinement

protects the entire community.

       6.       Mr. Gibson-Bey is thirty-two years old and has long standing ties to Maryland.

He was employed as a laborer before being detained on this charge. Thirteen years ago, at the

age of nineteen, he was convicted of assault and possession of a firearm in one incident, and a

felony drug conviction in a second incident that year. Since that time, Mr. Gibson-Bey has been

convicted of drug possession in 2018, and a number of traffic offenses. In this matter it is not

alleged that Mr. Gibson-Bey used or brandished the firearm in any way.




1
 See https://www.wusa9.com/amp/article/news/health/coronavirus/dc-corrections-office-coronavirus/65-a94901a7-
33dd-41ac-b637-f40274a88a2a.

                                                      2
           Case 1:19-cr-00563-RDB Document 22 Filed 03/28/20 Page 3 of 4



      7.       The defendant’s mother, Shirley Gibson-Bey resides by herself in a three-

bedroom house. The Defendant’s proposes that he be released to her custody, live at her home,

where he can quarantine himself, and practice social distancing measures that protect the entire

community.



       WHEREFORE, for the above reasons and for any other reasons which may appear to the

court, the defendant requests that he be released from detention to the custody of his mother with

any other conditions that The Court deems necessary.

                                             Respectfully submitted,

                                             JAMES WYDA
                                             Federal Public Defender

                                                   /s/
                                             DAVID WALSH-LITTLE, #23586
                                             Assistant Federal Public Defender
                                             Tower II- 9th Floor
                                             l00 South Charles Street
                                             Baltimore, Maryland 21201
                                             Tel: (410) 962-3962
                                             Fax: (410) 962-0872
                                             Email: david_walsh-little@fd.org


                                  REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District Court for the

District of Maryland, a hearing is requested on the Defendant's motion.

                                                           /s/
                                             DAVID WALSH-LITTLE, #23586
                                             Assistant Federal Public Defender




                                                3
         Case 1:19-cr-00563-RDB Document 22 Filed 03/28/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Motion was sent via CM/ECF to

Michael Goldsticker, Esquire, Assistant United States Attorney.


                                                          /s/
                                            DAVID WALSH-LITTLE, #23586
                                            Assistant Federal Public Defender




                                               4
